
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 288
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 23, 2010
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting National Men’s Health
		  Week.
	
	
		Whereas despite the advances in medical technology and
			 research, men continue to live an average of more than 5 years less than women
			 and African-American men have the lowest life expectancy;
		Whereas 9 of the 10 leading causes of death, as defined by
			 the Centers for Disease Control and Prevention, affect men at a higher
			 percentage than women;
		Whereas between the ages of 45 and 54, men are
			 11/2 times more likely than women to die of heart
			 attacks;
		Whereas men die of heart disease at
			 11/2 times the rate of women;
		Whereas men die of cancer at almost
			 11/2 times the rate of women;
		Whereas testicular cancer is one of the most common
			 cancers in men between the ages of 15 and 34, and when detected early, has a 96
			 percent survival rate;
		Whereas the number of cases of colon cancer among men was
			 almost 49,470 in 2010, and almost half of such men died from the
			 disease;
		Whereas the likelihood that a man will develop prostate
			 cancer is 1 in 6;
		Whereas the number of men developing prostate cancer in
			 2010 will reach more than 217,730 and an estimated 32,050 of them will die from
			 the disease;
		Whereas African-American men in the United States have the
			 highest incidence of prostate cancer in the world;
		Whereas significant numbers of male-related health
			 problems, such as prostate cancer, testicular cancer, infertility, and colon
			 cancer, could be detected and treated if men’s awareness of such problems was
			 more pervasive;
		Whereas more than half of the elderly widows now living in
			 poverty were not poor before the death of their husbands, and by age 100 women
			 outnumber men 4 to 1;
		Whereas educating both the public and health care
			 providers about the importance of early detection of male health problems will
			 result in reducing rates of mortality for these diseases;
		Whereas appropriate use of tests such as Prostate Specific
			 Antigen (PSA) exams and blood pressure and cholesterol screens, in conjunction
			 with clinical examination and self-testing for problems such as testicular
			 cancer, can result in the detection of many of these problems in their early
			 stages and increases in the survival rates to nearly 100 percent;
		Whereas women are twice as likely as men to visit the
			 doctor for annual examinations and preventive services;
		Whereas men are less likely than women to visit their
			 health center or physician for regular screening examinations of male-related
			 problems for a variety of reasons, including fear, lack of health insurance,
			 lack of information, and cost factors;
		Whereas National Men’s Health Week was established by
			 Congress and first celebrated in 1994 and urges men and their families to
			 engage in appropriate health behaviors, and the resulting increased awareness
			 has improved health-related education and helped prevent illness;
		Whereas the Governors of all 50 States issue proclamations
			 annually declaring Men’s Health Week in their States;
		Whereas since 1994, National Men’s Health Week has been
			 celebrated each June by dozens of States, cities, localities, public health
			 departments, health care entities, churches, and community organizations
			 throughout the Nation that promote health awareness events focused on men and
			 family;
		Whereas the National Men’s Health Week Web site has been
			 established at www.menshealthweek.org and features Governors’ proclamations and
			 National Men’s Health Week events;
		Whereas men who are educated about the value that
			 preventive health can play in prolonging their lifespan and their role as
			 productive family members will be more likely to participate in health
			 screenings;
		Whereas men and their families are encouraged to increase
			 their awareness of the importance of a healthy lifestyle, regular exercise, and
			 medical checkups; and
		Whereas June 14 through June 20, 2010, is National Men’s
			 Health Week, which has the purpose of heightening the awareness of preventable
			 health problems and encouraging early detection and treatment of disease among
			 men and boys: Now, therefore, be it
		
	
		That Congress—
			(1)supports the annual National Men’s Health
			 Week; and
			(2)requests that the
			 President of the United States issue a proclamation calling upon the people of
			 the United States and interested groups to observe National Men’s Health Week
			 with appropriate ceremonies and activities.
			
	
		
			Passed the House of
			 Representatives June 22, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
